HAZEL, District Judge.
The articles in question are fountain pens without the pen points, and not “penholders,” as that term is commonly understood in trade and commerce. According to the Century Dictionary a penholder consists of—
“A holder for pens or pen points; a handle or stock, with a device for retaining the pen; usually socket of metal.”
There is no satisfactory evidence in the record to show that the article has any different commercial understanding. Duty was properly assessed at 35 per cent, ad valorem, under paragraph 450 of the tariff act of 1897, as manufactures of hard rubber.
The decision of the Board is affirmed.